DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Regarding Claim 16, the limitation “the first spacer and partially overlap” should read “the first spacer partially overlaps”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, the limitation “the second spacer” lacks proper antecedent basis, since a second spacer has not been introduced in claim 21 or claim 16. For this reason, the claim is interpreted to depend on claim 17, which introduced a second spacer. 
Regarding Claim 29, the limitation “the second contact hole” lacks proper antecedent basis, since a second contact hole has not been previously introduced. Therefore, the limitation is interpreted to mean “a second contact hole”
Claim 30 is rejected by virtue of its dependence on rejected claim 29. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10, 14, 25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh et al (US Publication No.: US 2018/0039120 A1 of record, “Saitoh”) in view of Seo et al (US Publication No.: US 2017/0045773 A1 of record, “Seo”) and Yang et al (US Publication No.: US 2017/0146844 A1, “Yang”).
Regarding Claim 1, Saitoh discloses a display device (Figures 1-3), comprising:
A first substrate (Figure 3 or 17, first substrate 9);
A first drain and a second drain disposed on the first substrate (Figure 3 or 17, drain D, where each subpixel overlapping with spacer PS1 would overlap with a drain, where one may be considered a first drain and another may be considered a second drain; Paragraph 0057);
A planarization layer disposed on the first drain and having a first contact hole exposing the first drain and having a second contact hole exposing the second drain (Figure 3 or 17, planarization layer 17, contact hole SH, where as shown in Figure 6A, another subpixel area overlapping with a second spacer SP12 would have a second drain overlapping with a second contact hole SH);
A first pixel electrode disposed on the planarization layer and electrically connected to the first drain via the first contact hole; a second pixel electrode disposed on the planarization layer and electrically connected to the second drain via the second contact hole (Figure 3 or 17, pixel electrode 20, where Figure 6A discloses a first spacer SP11 overlapping a first pixel area and a second spacer SP12 overlapping a second pixel area, which would have identical configurations as shown in Figure 3, and so a first pixel electrode would be electrically connected to a first drain and a second pixel electrode would be electrically connected to a second drain; Paragraph 0057);

A first spacer disposed between the planarization and the second substrate (Figure 3 or 17, first spacer PS1); and
A second spacer disposed between the planarization layer and the second substrate (Figure 6A discloses a first spacer SP11 and a second spacer SP12, both of which would have a configuration as disclosed in Figure 3 or 17, where the second spacer would also overlap a second contact hole).
The first embodiment of Saitoh fails to disclose that a thickness of the first spacer is greater than a thickness of the second spacer.
However, another embodiment of Saitoh discloses a similar display where a thickness of the first spacer is greater than a thickness of the second spacer (Saitoh, Figure 5, first spacer SP1, second spacer SP2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second spacers as disclosed by the first embodiment of Saitoh to have different thicknesses as disclosed by another embodiment of Saitoh. One would have been motivated to do so for the purpose of uniformly maintain the cell thickness while improving areas of low color visibility (Saitoh, Paragraphs 0087-0088). 
Saitoh fails to disclose that the first and second spacers are disposed on the first substrate, wherein the first spacer extends into the first contact hole, and the second spacer extends into the second contact hole.
However, Seo discloses a similar display where the first and second spacers are disposed on the first substrate (Seo, Figure 2, first spacer 192/194a, second spacer 192/194b, first substrate 100), wherein the first spacer extends into the first contact hole, and the second spacer extends into the second contact hole (Seo, Figure 2, first spacer 192/194a extends into first contact hole 136a, where second spacer 192/194b extends into second contact hole). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second spacers as disclosed by Saitoh to be disposed on the first substrate as disclosed by Seo. One would have been motivated to do so for the purpose of using the 
Saitoh also fails to disclose that a common electrode layer is disposed on the planarization layer, wherein the first spacer and the second spacer are directly in contact with the common electrode layer.
However, Yang discloses a similar display where a common electrode layer is disposed on the planarization layer, wherein the first spacer and the second spacer are directly in contact with the common electrode layer (Yang, Figure 2a, common electrode layer 012, planarization layer 08, first and second spacers 015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Saitoh to include a common electrode layer in contact with the spacers as disclosed by Yang. One would have been motivated to do so for the purpose of preventing a pressing defect and a low temperature bubble defect thereby improving display quality (Yang, Paragraph 0056). 

Regarding Claim 2, Saitoh in view of Seo and Yang discloses the display device according to claim 1, further comprising:
A third pixel electrode disposed on the planarization layer, wherein the third pixel electrode is adjacent to the first pixel electrode in a first direction (Figure 3 (or Figure 17), as annotated below, third pixel electrode 20 is adjacent to first pixel electrode 20 in a first horizontal direction); and
A third drain disposed on the first substrate (Figure 3 (or Figure 17), as annotated below, third drain D),
Wherein the planarization layer further has a third contact hole exposing the third drain, and the third pixel electrode is electrically connected to the third drain via the third contact hole, wherein the spacer at least partially overlaps with the third contact hole (Figure 3 (or Figure 17), as annotated below, third contact hole SH, spacer PS1 overlaps with third contact hole).

    PNG
    media_image1.png
    687
    800
    media_image1.png
    Greyscale



Regarding Claim 5, Saitoh in view of Seo and Yang discloses the display device according to claim 1, further comprising:
A first scan line extending along a first direction (Saitoh, Figure 2, first scan line GL1);
A second scan line extending along the first direction (Saitoh, Figure 2, second scan line GL2); 
A first semiconductor pattern overlapping with the first scan line (Saitoh, Figure 2, first semiconductor pattern 21 corresponding to first scan line GL1); and
A second semiconductor pattern overlapping with the second scan line (Saitoh, Figure 2, second semiconductor pattern 21 corresponding to second scan line GL2), wherein

The second drain is electrically connected to the second semiconductor pattern (Saitoh, Paragraph 0057; Figure 3).

Regarding Claim 6, Saitoh in view of Seo and Yang discloses the display device according to claim 5, wherein the first spacer at least partially overlaps the first scan line (Saitoh, Figure 2, first spacer SP1 overlaps first scan line GL1).

Regarding Claim 10, Saitoh in view of Seo and Yang discloses the display device according to claim 2, further comprising: a light barrier layer disposed on the second substrate and between the first spacer and the second substrate (Figure 3, light barrier layer BM is disposed between spacer PS1 and second substrate 11) and comprising a plurality of apertures (Figure 2, apertures BMh; Paragraph 0063), wherein the plurality of apertures are arranged in the first direction and a second direction, the second direction intersects with the first direction, and the first spacer is disposed between two adjacent apertures arranged in the second direction (Figure 2, spacer SP1 is disposed between two adjacent apertures BMh in a first and second direction).

Regarding Claim 14, Saitoh in view of Seo and Yang discloses the display device according to claim 1, wherein a shape of an orthographic projection of the first spacer on the first substrate is rectangular (Figure 3 or Figure 16C, first spacer PS has a rectangular projection on the first substrate), and a shape of an orthographic projection of the second spacer on the first substrate is rectangular (Saitoh, Figure 6A discloses second spacer SP12 also has a rectangular shape). 

Regarding Claim 25, Saitoh in view of Seo and Yang discloses the display device according to claim 1.
Saitoh fails to disclose that the first spacer partially overlaps with the first contact hole.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second spacers as disclosed by Saitoh to be disposed on the first substrate as disclosed by Seo. One would have been motivated to do so for the purpose of using the spacers as to block light and avoid light leakage and to maintain a cell gap thereby simplifying the manufacturing process (Seo, Paragraphs 0074-0077). 

Regarding Claim 27, Saitoh in view of Seo and Yang discloses the display device according to claim 5, wherein the first spacer and the second spacer have a same width in a second direction, and the first direction and the second direction are perpendicular (Saitoh, Figure 6, first and second spacers SP11 and SP12 have a same width in the second vertical direction which is perpendicular to the first horizontal direction).

Regarding Claim 28, Saitoh discloses a display device (Figures 1-3), comprising:
A first substrate (Figure 3 or 17, first substrate 9);
A first drain disposed on the first substrate (Figure 3 or 17, drain D, where each subpixel overlapping with spacer PS1 would overlap with a drain, where one may be considered a first drain; Paragraph 0057);
A planarization layer disposed on the first drain and having a first contact hole exposing the first drain (Figure 3 or 17, planarization layer 17, contact hole SH);
A first pixel electrode disposed on the planarization layer and electrically connected to the first drain via the first contact hole (Figure 3 or 17, pixel electrode 20 and so a first pixel electrode would be electrically connected to a first drain; Paragraph 0057);
A second substrate disposed opposite to the first substrate (Figure 3 or 17, second substrate 11); and

Saitoh fails to disclose that the first spacer is disposed on the first substrate, wherein the first spacer extends into the first contact hole.
However, Seo discloses a similar display where the first spacer is disposed on the first substrate, wherein the first spacer extends into the first contact hole (Seo, Figure 2, first spacer 192/194a extends into first contact hole 136a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first spacer as disclosed by Saitoh to be disposed on the first substrate as disclosed by Seo. One would have been motivated to do so for the purpose of using the spacers as to block light and avoid light leakage and to maintain a cell gap thereby simplifying the manufacturing process (Seo, Paragraphs 0074-0077). 
Saitoh also fails to disclose that a common electrode layer is disposed on the planarization layer, wherein the first spacer is directly in contact with the common electrode layer or directly in contact with the first pixel electrode.
However, Yang discloses a similar display where a common electrode layer is disposed on the planarization layer, wherein the first spacer is directly in contact with the common electrode layer or directly in contact with the first pixel electrode (Yang, Figure 2a, common electrode layer 012, planarization layer 08, first and second spacers 015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Saitoh to include a common electrode layer in contact with the spacers as disclosed by Yang. One would have been motivated to do so for the purpose of preventing a pressing defect and a low temperature bubble defect thereby improving display quality (Yang, Paragraph 0056). 

Regarding Claim 29, Saitoh in view of Seo and Yang discloses the display device according to claim 28, further comprising: 
A first scan line extending along a first direction (Saitoh, Figure 2, first scan line GL1);

A first semiconductor pattern overlapping with the first scan line (Saitoh, Figure 2, first semiconductor pattern 21 corresponding to first scan line GL1), wherein
The first drain is electrically connected to the first semiconductor pattern (Saitoh, Paragraph 0057 discloses a drain as part of the first semiconductor pattern, as disclosed in Figure 3, drain D);
A second semiconductor pattern overlapping with the second scan line (Saitoh, Figure 2, second semiconductor pattern 21 corresponding to second scan line GL2), 
A second drain disposed on the first substrate, wherein the second drain is electrically connected to the second semiconductor pattern (Saitoh, Paragraph 0057; Figure 3);
A second pixel electrode disposed on the planarization layer and electrically connected to the second drain via the second contact hole (Figure 3 or 17, pixel electrode 20, where Figure 6A discloses a first spacer SP11 overlapping a first pixel area and a second spacer SP12 overlapping a second pixel area, which would have identical configurations as shown in Figure 3, and so a first pixel electrode would be electrically connected to a first drain and a second pixel electrode would be electrically connected to a second drain; Paragraph 0057);
A second spacer disposed between the planarization layer and the second substrate (Figure 6A discloses a first spacer SP11 and a second spacer SP12, both of which would have a configuration as disclosed in Figure 3 or 17, where the second spacer would also overlap a second contact hole).
Saitoh fails to disclose that the second spacer is disposed on the first substrate, wherein the second spacer extends into the second contact hole.
However, Seo discloses a similar display where the second spacer is disposed on the first substrate, wherein the second spacer extends into the second contact hole (Seo, Figure 2, first spacer 192/194a extends into first contact hole 136a, where second spacer 192/194b extends into second contact hole). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second spacers as disclosed by Saitoh to be disposed on the first substrate as disclosed by Seo. One would have been motivated to do so for the purpose of using the . 

Claims 16-18, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Seo and Yang in further view of Lee et al (US Publication No.: US 2013/0342781 A1 of record, “Lee”).
Regarding Claim 16, Saitoh discloses a display device (Figures 1-3), comprising:
A first substrate (Figure 3 or 17, first substrate 9);
A first drain and a second drain disposed on the first substrate (Figure 3 or 17, drain D, where each subpixel overlapping with spacer PS1 would overlap with a drain, where one may be considered a first drain and another may be considered a second drain; Paragraph 0057);
A planarization layer disposed on the first drain and having a first contact hole exposing the first drain (Figure 3 or 17, planarization layer 17, contact hole SH, where as shown in Figure 6A);
A first pixel electrode disposed on the planarization layer and electrically connected to the first drain via the first contact hole (Figure 3 or 17, pixel electrode 20, where Figure 6A discloses a first spacer SP11 overlapping a first pixel area and so a first pixel electrode would be electrically connected to a first drain; Paragraph 0057);
A second substrate disposed opposite to the first substrate (Figure 3 or 17, second substrate 11); and
A first spacer disposed between the planarization layer and the second substrate (Figure 3 or 17, first spacer PS1);
A first scan line, a second scan line, and a third scan line disposed on the first substrate, wherein the second scan line is disposed between the first scan line and the third scan line and is disposed adjacent to the first scan line and the third scan line, wherein at least part of the first spacer is disposed between the first scan line and the second scan line (Figure 5, as annotated below);
A first gate disposed in a first pixel region and electrically connected to the first gate line (Paragraph 0057);
A second gate disposed in a second pixel region and electrically connected to the first scan line, wherein the first pixel region is adjacent to the second pixel region along the first direction (Figure 2 
Saitoh fails to disclose that the first spacer is disposed on the first substrate, wherein the first spacer extends into the first contact hole and partially overlaps with the first contact hole.
However, Seo discloses a similar display where the first spacer extends into the first contact hole and partially overlaps with the first contact hole (Seo, Figure 2, first spacer 192/194a extends into first contact hole 136a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first spacer as disclosed by Saitoh to be disposed on the first substrate as disclosed by Seo. One would have been motivated to do so for the purpose of using the spacers as to block light and avoid light leakage and to maintain a cell gap thereby simplifying the manufacturing process (Seo, Paragraphs 0074-0077). 
Saitoh also fails to disclose that a common electrode layer is disposed on the planarization layer, wherein the first spacer is directly in contact with the common electrode layer or directly in contact with the first pixel electrode, and the first drain is connected to a first semiconductor pattern via a second opening, the second drain is connected to a semiconductor pattern via another second opening, the first spacer and partially overlap with the second opening the another second opening. 
However, Yang discloses a similar display where a common electrode layer is disposed on the planarization layer, wherein the first spacer is directly in contact with the common electrode layer or directly in contact with the first pixel electrode (Yang, Figure 2a, common electrode layer 012, planarization layer 08, first spacer 015), and the first drain is connected to a first semiconductor pattern via a second opening, the second drain is connected to a semiconductor pattern via another second opening, the first spacer and partially overlap with the second opening the another second opening (Yang, Figure 2A, first and second drains D are connected to semiconductor pattern 03 via second openings, where first spacer 15 overlaps with the second openings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Saitoh to include a common electrode layer in contact with the spacers overlapping with second openings as disclosed by Yang. One would have been motivated to 
Saitoh fails to disclose that a distance between the second scan line and the third scan line is greater than a distance between the first scan line and the second scan line.
However, Lee discloses a similar display where a distance between the second scan line and the third scan line is greater than a distance between the first scan line and the second scan line (Lee, Figure 5, as annotated below, shows first to third scan lines; however, since this is a matrix layout, there would also be a fourth scan line above the third scan line, which would have the same distance with the third scan line that the first and second scan lines have between them; therefore, the distance between the second scan line and third scan line would be greater than the distance between the third and fourth scan lines as well). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scan lines as disclosed by Saitoh to have specific distances between them as disclosed by Lee. One would have been motivated to do so for the purpose of creating left and right pixels while maintaining parasitic capacitor values between pixels (Lee, Paragraph 0054). 

    PNG
    media_image2.png
    731
    663
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    847
    609
    media_image3.png
    Greyscale


	Regarding Claim 17, Saitoh in view of Seo, Yang and Lee discloses the display device according to claim 16, further comprising a second spacer (Saitoh, Figure 5, second spacer, as annotated in the rejection of claim 16 above), wherein a width of the second spacer in a first direction is greater than a width of the first spacer in the first direction (Saitoh, Figure 5, as annotated in the rejection of claim 16 above, discloses the first spacer has a smaller width in a first horizontal direction than that of the second spacer).
	Saitoh fails to disclose that the planarization layer has another contact hole exposing another drain, the second spacer extends into the another contact hole and partially overlaps with the another contact hole.
However, Seo discloses a similar display where the planarization layer has another contact hole exposing another drain, the second spacer extends into the another contact hole and partially overlaps with the another contact hole (Seo, Figure 2, first spacer 192/194a extends into first contact hole 136a, where second spacer 192/194b extends into second contact hole). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second spacers as disclosed by Saitoh to be disposed on the first substrate as disclosed by Seo. One would have been motivated to do so for the purpose of using the spacers as to block light and avoid light leakage and to maintain a cell gap thereby simplifying the manufacturing process (Seo, Paragraphs 0074-0077). 

	Regarding Claim 18, Saitoh in view of Seo, Yang and Lee discloses the display device according to claim 17, wherein the second spacer is a sub spacer, and the first spacer is a main spacer (Saitoh, Figure 5, the first spacer may be considered a main spacer and the second spacer may be considered a sub spacer).

Regarding Claim 21, Saitoh in view of Seo, Yang, and Lee discloses the display device according to claim 17, further comprising: a fourth scan line disposed on the first substrate, wherein the third scan line is disposed between the second scan line and the fourth scan line and is disposed adjacent to the 
Saitoh fails to disclose that the distance between the second scan line and the third scan line is greater than a distance between the third scan line and the fourth scan line.
However, Lee discloses a similar display where the distance between the second scan line and the third scan line is greater than a distance between the third scan line and the fourth scan line (Lee, Figure 5, as annotated in the rejection of claim 16 above, shows first to third scan lines; however, since this is a matrix layout, there would also be a fourth scan line above the third scan line, which would have the same distance with the third scan line that the first and second scan lines have between them; therefore, the distance between the second scan line and third scan line would be greater than the distance between the third and fourth scan lines as well). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scan lines as disclosed by Saitoh to have specific distances between them as disclosed by Lee. One would have been motivated to do so for the purpose of creating left and right pixels while maintaining parasitic capacitor values between pixels (Lee, Paragraph 0054). 

	Regarding Claim 23, Saitoh in view of Seo, Yang and Lee discloses the display device according to claim 23.
	Saitoh fails to disclose that there is no spacer between the second scan line and the third scan line along a second direction.
	However, Lee discloses a similar display where there is no spacer between the second scan line and the third scan line along a second direction (Lee, Figures 5-6 disclose that there is no spacer between second scan line 105A and third scan line 105A (as annotated in the rejection of claim 16 above)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scan lines as disclosed by Araki to have specific distances between scan lines without spacers in between as disclosed by Lee. One would have been motivated to do so for the . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Lee, Yang and Seo in further view of Shin et al (US Publication No.: US 2009/0273747 A1 of record, “Shin”).
Regarding Claim 20, Saitoh in view of Seo and Lee discloses the display device according to claim 16.
Saitoh fails to disclose that the first spacer does not overlap with the first scan line and the second scan line.
However, Shin discloses a similar display where the first spacer does not overlap with the first scan line and the second scan line (Shin, Figure 1 discloses first spacer 320R that is disposed within a pixel and does not overlap first or second scan line 121. Since this is a matrix format, there would be another two pixels disposed directly below the first pixel PXr; Paragraphs 0061-0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacers as disclosed by Saitoh to not overlap with the scan lines as disclosed by Shin. One would have been motivated to do so for the purpose of improving the aperture ratio of the display device (Shin, Paragraphs 0061-0075). 

Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Yang and Seo in further view of Yoshida (US Publication No.: US 2019/0339555 A1).
Regarding Claim 26, Saitoh in view of Yang and Seo discloses the display device according to claim 1.
Saitoh fails to disclose a first source connected to a first semiconductor pattern via a first opening, wherein the first drain is connected to the first semiconductor pattern via a second openings, and the first spacer partially overlaps with the first opening and partially overlaps with the second opening.
However, Yoshida discloses a similar display comprising a first source connected to a first semiconductor pattern via a first opening, wherein the first drain is connected to the first semiconductor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first spacer as disclosed by Saitoh to overlap with the first and second openings as disclosed by Yoshida. One would have been motivated to do so for the purpose of strengthening the first spacer’s space-keeping function thereby preventing a variance in the space between first and second substrates (Yoshida, Paragraph 0077). 

Regarding Claim 30, Saitoh in view of Yang and Seo discloses the display device according to claim 29.
Saitoh fails to disclose a first source connected to a first semiconductor pattern via a first opening, wherein the first drain is connected to the first semiconductor pattern via a second opening, and the first spacer partially overlaps with the first opening and partially overlaps with the second opening.
However, Yoshida discloses a similar display comprising a first source connected to a first semiconductor pattern via a first opening, wherein the first drain is connected to the first semiconductor pattern via a second opening, and the first spacer partially overlaps with the first opening and partially overlaps with the second opening (Yoshida, Figure 8, source 10f2 is connected to the first semiconductor pattern 10f4 via a first opening and drain 10f3 is connected to the first semiconductor pattern 10f4 via a second opening, where first spacer 11 overlaps with the first and second opening; Paragraph 0077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first spacer as disclosed by Saitoh to overlap with the first and second openings as disclosed by Yoshida. One would have been motivated to do so for the purpose of strengthening the first spacer’s space-keeping function thereby preventing a variance in the space between first and second substrates (Yoshida, Paragraph 0077). 

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 31, the prior art of record does not teach or suggest a display device comprising a first substrate; a first and second drain disposed on the first substrate; a planarization layer disposed on the first drain, having a first contact hole exposing the first drain; a first pixel electrode electrically connected to the first drain via the first contact hole; a first spacer disposed on the first substrate and between the planarization layer and a second substrate, wherein the first spacer extends into the first contact hole and partially overlaps with the first contact hole; wherein the first spacer is directly in contact with a common electrode layer or the first pixel electrode; a first, second, and third scan line, wherein the second scan line is disposed between the first and third scan lines, and wherein a distance between the second scan line and the third scan line is greater than a distance between the first scan line and the second scan line, wherein the first drain is connected to a first semiconductor pattern via a second opening, the second drain is connected to a second semiconductor pattern via another second opening, the first spacer partially overlaps with the second opening and the another second opening, a first data line and a second data line disposed on the first substrate, wherein the first data line comprises a first source and a third source, the second data line comprises a second source, the first source is electrically connected to the first semiconductor pattern via a first opening, the second source is electrically connected to the semiconductor pattern via a first opening, the second source is electrically connected to the second semiconductor pattern via another first opening, the third source is electrically connected to a third semiconductor pattern via a further first opening, the first scan line overlaps with the first semiconductor pattern and the second semiconductor pattern, and the second scan line overlaps with the third semiconductor pattern; and a third drain disposed on the first substrate and electrically connected to the third semiconductor pattern via a further second opening, wherein in a top view of the display device, the second opening and the further second opening are disposed between the first data line and the second data line, and the second opening and the further second opening are disposed between the first scan line and the second scan line, and the first spacer is overlapped with the second opening and the further second opening. 
The prior art of Saitoh (US 2018/0039120 A1 of record) discloses a first substrate; a first and second drain disposed on the first substrate; a planarization layer disposed on the first drain, having a first contact hole exposing the first drain; a first pixel electrode electrically connected to the first drain via the first contact hole; a first spacer disposed between the planarization layer and a second substrate; wherein the first spacer is directly in contact with a common electrode layer or the first pixel electrode; a first, second, and third scan line, wherein the second scan line is disposed between the first and third scan lines (Saitoh, Figure 3). Saitoh fails to disclose that the first spacer extends into a first contact hole and that it is disposed on the first substrate. Saitoh also fails to disclose the particular characteristics of the scan lines and the data lines and of the first and second openings. The prior art of Seo (US 2017/0045773 A1 of record) discloses the first spacer extending into a first contact hole and partially overlapping the first contact hole. However, Seo also fails to disclose that the first spacer overlaps with the first or second openings or the characteristics regarding the semiconductor pattern and the scan and data lines. The prior art of Yang (US 2017/0146844 A1) discloses that the first spacer is directly in contact with the common electrode layer and overlaps the second opening and the another second opening. However, Yang also fails to disclose particular characteristics of the spacer and data lines such as the second opening and the further second opening being disposed between the first data line and the second data line, and the second opening and the further second opening being disposed between the first scan line and the second scan line, and the first spacer overlapping with the second opening and the further second opening. 
Therefore, Claim 31 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871